Mr. Justice Cooke delivered the opinion of the court: Plaintiff in error first contends that the evidence of defendant in error, together with the justifiable inferences to be drawn therefrom, wholly fails to establish a cause of action under any of the counts on which the case was submitted. The first amended count charged that by reason of the failure of the plaintiff in error to comply with the statutory requirements the air current was not traveling in its proper course. The second count charged that by reason of the same failure the air current was not traveling in a proper quantity. The third count charged that the plaintiff in error failed to note in the book provided for by the statute, the existence of gas in the hole in question. There is proof in the record tending to support each of these counts. For ten days prior to the accident Joseph Morgan was employed as mine examiner in this mine. On the night of November 13 and the morning of November 14, 1907, he examined the mine and made a written report of the conditions as found by him. He made no report as to gas in this hole and testified that he discovered none. He did not indicate by any marks at its location that the hole was in a dangerous condition. The report was made on a printed fonn, certain blanks being filled in, and was signed by the examiner. Morgan testified that he had no independent recollection of what he did on that night during his examination of the mine, and relied wholly upon what was shown from his report. The testimony on behalf of defendant in error tended to prove that there had been gas in this hole shortly before-the explosion, and that there was gas in the hole at the time, which’ caused the explosion, is apparent and is not denied. ’Prior to the employment of Morgan, Frank Hughes had been the mine examiner of this mine, and he testified that the curtain had been put up at this hole because of the presence of gas therein, and that he placed danger signals at the curtain. He also testified that it was necessary to renew those marks at least once a week, owing to the damp condition of that portion of the mine and of the dirt and dust in that entry, which obliterated the marks. Morgan did not renew these marks or signals, and did nothing during the ten days prior to November 14, 1907, when he was acting as mine examiner, to indicate the presence of gas in this hole. There is also evidence tending to prove that there had been falls of rock in the course of the air current shortly prior to the time of the accident, which tended to prevent the air from traveling in its proper course, and there is also evidence that immediately preceding the time of the accident the air current was weak and not traveling in proper quantity. This evidence is contradicted by the testimony of witnesses on behalf of plaintiff in error, and it relies upon this contradiction as having successfully refuted the testimony offered on behalf of defendant in error. We cannot weigh the evidence or determine on this review upon which side the evidence preponderates. If there is any evidence tending to prove the material allegations of defendant in error’s declaration the peremptory instruction was properly refused. We find that there is such evidence in the record and the case was properly submitted to the jury. The second ground of complaint is based on the admission of the testimony of Dr. Hatheway. The proof tended to show that as one of the results of the injuries received by defendant in error there was blood and pus present in the urine. Expert witnesses testified that this might be due to a stone in a kidney, and that as this condition was present so soon after the accident it could not have been due to such a stone produced by the accident. Dr. Hatheway was employed by defendant in error to take X-ray plates of his body from the chest down, to and including the pelvis. Dr. Hatheway qualified both as a medical expert and as an expert in the use and operation of X-ray machines, and testified to an extensive experience with taking photographs by the X-ray process and making examinations by this process for the purpose of determining physical conditions. He testified that in order to examine the plates or negatives prepared in this case he used an illuminating box which illuminated the plates, and that it was not possible to make an examination of the plates and determine what they represented without the illuminating box. He testified further that the purpose of making a certain plate, which was marked as an exhibit, was to determine if there was any stone present, and that the plate showed that there was no stone.- Referring to another of the plates, which was likewise marked as an exhibit, the witness testified that no one but an expert could take the plate and tell what it was and that without the assistance of the illuminating box no one could determine what conditions were shown. The plates were then admitted in evidence over the objection of plaintiff in error, and this action of the court, together with permitting the witness to testify that one of the plates showed that there was no stone present, is urged as error. Having qualified as an expert it was proper for him to state what he found as a result of his examination and to state whether or not there was a stone present in the kidney of defendant in error. Under the state of the record the two X-ray photographic plates ought not to have been admitted in evidence, as from the evidence of this witness they would be unintelligible to the jury. This error, however, was harmless, as the witness testified that the plates disclosed nothing whatever except when examined by the use of the illuminating box. We do not regard this error of such a prejudicial character as to warrant a reversal of the case. It is next urged that the several motions for a directed verdict as to each count of the declaration should have been allowed. As has been pointed out, the three counts alleging a willful violation of the statute were supported by the evidence. It may be conceded that some of the counts alleging common law negligence were not supported by the evidence, but even under this situation the action of the court in refusing to give the peremptory instructions as to such counts does not constitute reversible error. It is allowable to charge different acts of negligence, in different counts of the declaration, as the cause of the injury alleged', and the plaintiff is not bound to prove each count of the declaration in order to entitle him to a verdict, and he may recover if one count is sufficient and the proof supports that count. Scott v. Parlin & Orendorff Co. 245 Ill. 460. Under the fourth contention made we will consider two of the points raised. The first instruction given on the part of defendant in error directed the jury that at the time in question there was in force in this State a provision of law in reference to coal mines in words as follows: “A mine examiner shall be required at all mines. His duty shall be to visit the mine before the men are permitted to enter it, and first he shall see that the air current is traveling in its proper course and in proper quantity. In order to correctly determine the quantity of air in circulation in different portions of the mine it is hereby made his duty to measure with an instrument for that purpose, the amount of air passing in the last cross-cut or break, through each pair of entries or in the last room of each division in a long-wall mine, and at all other points where he deems it necessary, the same to be noted in the daily book kept for that purposeand concluded by stating that though they might believe that defendant in error was negligent in not refusing to pass through the entry-way in question, nevertheless if they believed, from the evidence, that he was injured and sustained damages as alleged in the declaration, and that such injury and damages were occasioned by the willful failure of plaintiff in error to comply with the provisions of law therein above set forth, they should find it guilty, etc. It is urged that the attempted quotation from the statute is incorrect and that the instruction is bad for that reason. The statute provides that the mine examiner shall determine the quantity of air in circulation, and shall measure with an instrument provided for that purpose, “the amount of air passing in the last cross-cut or break-through of each pair of entries.” The instruction quotes that statute as requiring a mine examiner to measure “the amount of air passing in the last cross-cut or break, through each pair of entries.” In the quotation the word “of” is omitted and a comma is placed after the word “break.” Generally speaking, when a party, in an instruction offered, purports to quote verbatim a provision of the statute he must quote it correctly or the instruction must be refused. The failure to quote the statute correctly in this instruction could not have misled the jury as it did not in anywise change its meaning, and the instruction is not bad for that reason. It is further contended that this instruction is erroneous in that it authorizes the jury to find for the defendant in error if they believe the injury was “occasioned by the willful failure on the part of the defendant to comply with the foregoing provisions of law above set forth in the instruction.” The basis of this contention is, that there is no complaint made in the pleadings of the failure of the mine examiner to measure the air currents and to record the same in a daily book kept for that purpose, and that the instruction is bad as authorizing a recovery upon grounds not complained of. The first and second counts of the amended declaration allege that by reason of the failure of plaintiff in error to make the examination' required by the statute and to note the condition of the mine in a book kept for that purpose the air current was not traveling in its proper course or in proper quantity, thereby causing the accident. This instruction was proper to be given under these counts and the proof made. The giving of instruction No. io is complained of, on the ground that it permitted the jury to consider the question of permanent injuries, whereas plaintiff in error contends that no permanent injuries have been shown. There is evidence in the record which tends strongly to prove that defendant in error is injured permanently, and this instruction is not open to that objection. Objections are made to the giving of instruction No. 9, and further objections are also made to the giving of instructions Nos. 1 and 10. By leave of court the brief filed by plaintiff in error in the Appellate Court has been filed here, from which it appears that these objections were not urged in that court. This appeal brings before us only such errors as were urged in the Appellate Court. Those not urged or brought to the attention of the court will be held to have been waived and abandoned and cannot be raised in this court for the first time. Strodtmann v. County of Menard, 158 Ill. 155; Central Union Building Co. v. Kolander, 212 id. 27; Reisch v. People, 229 id. 574. The action of the court in refusing to give plaintiff in error’s instruction No. 32 is complained of. This instruction was faulty in some particulars but the essential elements of the instruction were incorporated in other instructions given, and it was properly refused. It is finally urged that it was error for the Appellate Court to affirm the judgment of the circuit court, on rehearing, in the full sum of $10,000 after the filing of a remittitur by defendant in error in the sum of $3500 before the application for rehearing. The rehearing granted by the Appellate Court was without any restrictions and operated to vacate the. judgment entered in that court, so that, pending the rehearing, the cause stood as if no judgment had ever been entered. (Lipscomb v. Grubbs, 3 Bibb, 393; Sterritt v. Lockhart, 7 J. J. Marsh. 554; Hook v. Mercantile Trust Co. 95 Fed. Rep. 41.) The granting of a rehearing had the same effect as the granting of a new trial in the trial court. Where a remittitur has been entered in the trial court it does not operate as a waiver of any part of the damages claimed after a new trial has been granted. As was said in Planters’ Bank v. Union Bank, 83 U. S. 483: “It is further assigned for error by the defendants that the court' allowed the plaintiffs to withdraw a remittitur entered by them of a part of a verdict obtained on a former trial of the case. The only objection made in the court below to the allowance was that the remittitur was an acknowledgment of record that the amount remitted was not due. There had been a former trial, in which the plaintiffs had obtained judgment for $113,296.01, with five per cent interest from November 25, 1863. This was a larger amount of interest than the petition of the plaintiffs had claimed, and they entered on the judgment a remittitur of the excess, expressly reserving their rights to the balance of the judgment. Subsequently a new trial was granted, and it is now contended that the remittitur had the effect of a retraxit. As it was entered after judgment, such would, perhaps, be its effect if the judgment itself had not been set aside and a new trial had not been granted, (Bowden v. Horne, 7 Bing. 716,) but such cannot be its operation now. If it takes effect at all it must in its entirety, and the plaintiffs must hold their first judgment for the balance unremitted. As that judgment no longer exists, there is no reason for holding that the remission of a part of it is equivalent to an adjudication against them. This assignment of errors is therefore not sustained.” The two situations being analogous, the reasoning in that case applies to the question raised here. Upon the unrestricted granting of the petition for rehearing the whole case was re-opened and came up for consideration just as though no judgment had ever been entered and no opinion'filed. The remittitur was no longer binding upon the defendant in error, and the Appellate Court was at liberty, if it found its first conclusion wrong, to affirm the judgment of the trial court in the full amount, or to again determine, if it saw fit, to make the affirmance of the judgment contingent upon the entering of a remittitur by defendant in error in such sum as it should specify. There being no reversible error in the record the judgment of the Appellate Court is affirmed. • Judgment affirmed.